       Case 2:13-cr-00164-JAM Document 91 Filed 02/18/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     ben_galloway@fd.org
5
6    Attorney for Defendant
     SEAN ERIN KARJALA
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00164-JAM
12                         Plaintiff,                  STIPULATION AND ORDER TO SET STATUS
                                                       CONFERENCE
13            v.
14    SEAN ERIN KARJALA,                               DATE:       February 23, 2021
                                                       TIME        9:30 a.m.
15                         Defendant.                  JUDGE:      Hon. John A. Mendez
16
17           IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Heiko Coppola, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Sean Erin Karjala, that a status conference scheduled for February 23,

21   2021 at 9:30 a.m. be continued to April 20, 2021.

22
             Mr. Karjala was sentenced in Trinity County to 30 years to life in state prison and has
23
     been returned to federal custody in the above-entitled case. Defense counsel continues to
24
     conduct legal and factual research related to this matter, which has been difficult due to COVID-
25
     19 restrictions. Mr. Karjala recently contracted COVID while at the Sacramento County Jail,
26
     making visitation temporarily impossible even by video teleconference due to restrictions on
27
     movement within the Jail. Counsel for defendant needs additional time to review the additional
28
      Stipulation and Order to Set Status Conference    -1-
       Case 2:13-cr-00164-JAM Document 91 Filed 02/18/21 Page 2 of 3



1    discovery, consult with the defendant, and otherwise prepare for trial as restrictions are still in
2    place. In addition, briefing in the state appeal of Mr. Karjala’s life sentence is nearly complete.
3    The conclusion of that appeal is likely to have a significant impact on the resolution of the
4    pending federal case.
5
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
6
     excluded of from February 23, 2021 through and including April 20, 2021 pursuant to 18 U.S.C.
7
     §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order 479, Local Code T4
8
     based upon continuity of counsel and defense preparation.
9
10
     DATED: February 18, 2021                          Respectfully submitted,
11                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
12
13                                                     /s/ Benjamin D. Galloway
                                                       Benjamin D. Galloway
14                                                     Chief Assistant Federal Defender
                                                       Attorney for SEAN ERIN KARJALA
15
     DATED: February 18, 2021                          MCGREGOR W. SCOTT
16                                                     United States Attorney
17                                                     /s/ Heiko Coppola
18                                                     HEIKO COPPOLA
                                                       Assistant United States Attorney
19                                                     Attorney for Plaintiff

20
21
22
23
24
25
26
27
28
      Stipulation and Order to Set Status Conference     -2-
       Case 2:13-cr-00164-JAM Document 91 Filed 02/18/21 Page 3 of 3



1                                                      ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant the requested date in this case would
5    deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
7    date and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time between February 23, 2021, up to and including April 20,
9    2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It is further
12   ordered that the status conference shall be set to April 20, 2021, at 9:30 a.m.
13
14   DATED: February 18, 2021                           /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
15
                                                        UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Set Status Conference    -3-
